
	

114 SRES 152 IS: Recognizing threats to freedom of the press and expression around the world and reaffirming freedom of the press as a priority in efforts of the United States Government to promote democracy and good governance. 
U.S. Senate
2015-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 152
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2015
			Mr. Casey (for himself and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Recognizing threats to freedom of the press and expression around the world and reaffirming freedom
			 of the press as a priority in efforts of the United States Government to
			 promote democracy and good governance. 
	
 Whereas Article 19 of the United Nations Universal Declaration of Human Rights, adopted in Paris, France, on December 10, 1948, states that [e]veryone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers.;
 Whereas in 1993, the United Nations General Assembly proclaimed May 3 of each year as World Press Freedom Day to celebrate the fundamental principles of freedom of the press, evaluate freedom of the press around the world, defend against attacks on the independence of the media, and pay tribute to journalists who have lost their lives in the exercise of their profession;
 Whereas, on December 18, 2013, the United Nations General Assembly adopted a resolution (United Nations General Assembly Resolution 163 (2013)) on the safety of journalists and the issue of impunity, that unequivocally condemns, in both conflict and nonconflict situations, all attacks on and violence against journalists and media workers, including torture, extrajudicial killing, enforced disappearance, arbitrary detention, and intimidation and harassment;
 Whereas 2015 is the 22nd anniversary of World Press Freedom Day, which focuses on the theme Let Journalism Thrive! Towards Better Reporting, Gender Equality, and Media Safety in the Digital Age;
 Whereas the Daniel Pearl Freedom of the Press Act of 2009 (22 U.S.C. 2151 note; Public Law 111–166), which was passed by unanimous consent in the Senate and signed into law by President Barack Obama in 2010, expanded the annual Human Rights Reports of the Department of State to include the examination of freedom of the press;
 Whereas, according to Reporters Without Borders, in 2014, freedom of the press suffered a drastic decline across all continents;
 Whereas, according to Reporters Without Borders, in 2014, 69 journalists and 19 citizen-journalists were killed in connection with the collection and dissemination of news and information;
 Whereas, according to the Committee to Protect Journalists, in 2014, the 3 deadliest countries for journalists on assignment were Syria, Ukraine, and Iraq;
 Whereas, according to the Committee to Protect Journalists, more than 40 percent of the journalists killed in 2014 had been targeted for murder and 31 percent of journalists murdered had reported receiving threats;
 Whereas, according to the Committee to Protect Journalists, 650 journalists were killed between 1992 and April 2015 and the perpetrators have not been punished;
 Whereas, according to the Committee to Protect Journalists, the 5 countries with the highest number of unpunished journalist murders between 2004 and 2014 are Iraq, Somalia, the Philippines, Sri Lanka, and Syria;
 Whereas, according to Reporters Without Borders, in 2014, 853 journalists and 122 citizen-journalists were arrested;
 Whereas, according to the Committee to Protect Journalists, as of December 1, 2014, 221 journalists worldwide were in prison;
 Whereas, according to Reporters Without Borders, the 5 countries with the highest number of journalists in prison as of December 8, 2014, were China, Eritrea, Iran, Egypt, and Syria;
 Whereas, according to Reporters Without Borders, in 2014, the 5 countries with the highest number of journalists threatened or attacked were Ukraine, Venezuela, Turkey, Libya, and China;
 Whereas, according to the 2015 World Press Freedom Index of Reporters Without Borders, Eritrea, North Korea, Turkmenistan, Syria, and China were the countries ranked lowest with respect to media pluralism and independence, respect for the safety and freedom of journalists, and the legislative, institutional and infrastructural environment in which the media operate;
 Whereas, according to the Committee to Protect Journalists, in 2014, Syria was the world’s deadliest country for journalists for the third year in a row;
 Whereas, according to Reporters Without Borders, the Government of the Russian Federation continued to pressure the media to control independent news outlets to an extent that may lead to the termination of the outlets;
 Whereas Freedom House has cited a deteriorating environment for Internet freedom around the world and in 2014 ranked Iran, Syria, China, Cuba, and Ethiopia as the countries having the worst obstacles to access, limits on content, and violations of user rights among countries and territories rated by Freedom House as Not Free;
 Whereas freedom of the press is a key component of democratic governance, activism in civil society, and socioeconomic development; and
 Whereas freedom of the press enhances public accountability, transparency, and participation: Now, therefore, be it
		
	
 That the Senate— (1)expresses concern about the threats to freedom of the press and expression around the world following World Press Freedom Day on May 3, 2015;
 (2)commends journalists and media workers around the world for their essential role in promoting government accountability, defending democratic activity, and strengthening civil society, despite threats to their safety;
 (3)pays tribute to journalists who have lost their lives carrying out their work; (4)calls on governments abroad to implement United Nations General Assembly Resolution 163 (2013);
 (5)condemns all actions around the world that suppress freedom of the press, including: brutal murders of journalists by the terrorist group Islamic State in Syria, violent attacks against media outlets such as the French satirical magazine Charlie Hebdo, and the kidnappings of journalists and media workers by pro-Russian militant groups in eastern Ukraine;
 (6)reaffirms the centrality of freedom of the press to efforts of the United States Government to support democracy, mitigate conflict, and promote good governance domestically and around the world; and
 (7)calls on the President and the Secretary of State— (A)to improve the means by which the United States Government rapidly identifies, publicizes, and responds to threats against freedom of the press around the world;
 (B)to urge foreign governments to conduct transparent investigations and adjudications of the perpetrators of attacks against journalists; and
 (C)to highlight the issue of threats against freedom of the press year round.  